Citation Nr: 0306466	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  96-42 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977 and from June 1980 to August 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

This case was previously before the Board in December 1998.  
At that time, six issues were on appeal: entitlement to 
service connection for a gastrointestinal disorder; 
entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and major depression; whether new and material evidence had 
been submitted to reopen a claim of service connection for a 
low back disorder; whether new and material evidence had been 
submitted to reopen a claim of service connection for a left 
shoulder condition; entitlement to an increased rating for a 
left knee disability; and entitlement to an earlier effective 
date for the award of service connection for tinnitus.  

In December 1998, the Board denied the veteran's service 
connection claims as to an acquired psychiatric disorder and 
a low back disorder, denied entitlement to an increased 
rating for the left knee disability and denied an earlier 
effective for the award of service connection for tinnitus.  
Those issues have accordingly been resolved and will be 
discussed no further herein.  The Board remanded the issues 
of entitlement to service connection a gastrointestinal 
disorder and whether new and material evidence had been 
submitted to reopen a claim of service connection for a left 
shoulder condition to the RO for additional evidentiary and 
procedural development.

Only the issue of entitlement to service connection a 
gastrointestinal disorder remains in appellate status.  The 
other issue remanded by the Board in December 1998, service 
connection for the left shoulder condition, was resolved in 
the veteran's favor by a May 2002 RO rating decision wherein 
the RO reopened the claim on the basis of new and material 
evidence and granted service connection, assigning a 10 
percent rating under Diagnostic Codes 5203, effective from 
the date of the veteran's claim, January 31, 1996.  In the 
absence of a notice of disagreement as to the effective date 
and/or rating assigned for this disability, this issue is no 
longer before the Board on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

As will be discussed in greater detail below, the RO 
accomplished the development requested by the Board in 
December 1998 pertinent to the claim of service connection 
for the gastrointestinal disorder.  This case has been 
returned to the Board for final adjudication.


FINDINGS OF FACT

1.  The relevant and competent evidence of record does not 
support the veteran's claim that his gastrointestinal 
disorder, presently diagnosed as gastritis, is causally 
related to his military service or any incident thereof.

2.  Service medical records are negative for any complaints, 
treatment or diagnosis for peptic/duodenal ulcers, and there 
is no evidence of any treatment or diagnosis for ulcers 
within the one-year presumptive period following each period 
of the veteran's active duty military service.




CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by military service, and a disorder manifested by peptic or 
duodenal ulcers may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal for the claim listed on the title 
page is not final and remains pending.  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A review of the procedural history of this case indicates 
that the veteran's claim of service connection for a 
gastrointestinal disorder was adjudicated in the past under 
the now-obsolete well groundedness standard.  The RO's June 
1996 rating decision denied the veteran's claim on the basis 
that it was not well grounded.  However, the May 2002 
supplemental statement of the case applied the current 
standard in adjudicating the veteran's claim.  Thus, any 
deficiencies in the adjudication of this issue by the RO have 
been rectified.  The Board finds that it may consider the 
merits of the service connection claims without prejudice to 
the veteran. Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in February 1996 advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the stomach disorder at issue herein.  He was informed as 
well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  Thereafter, the record shows that the veteran was 
informed of the law and regulations generally applicable to 
his claim for service connection for a gastrointestinal 
disorder by statement of the case furnished to him in August 
1996.  Moreover, the record shows that development efforts 
were completed pursuant to the Board's December 1998 remand 
instructions, and that the veteran was provided notice of 
these development actions in the May 2002 supplement 
statement of the case furnished to him during the pendency of 
this appeal.

Finally, the record shows that a letter from the Board 
informed the veteran in January 2003 of VA's duty to obtain 
evidence on his behalf.  Provisions relating to the VCAA were 
set forth specifically and in detail.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examination or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e. names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  However, as of the date of this 
decision, the veteran has not responded to this letter or 
provided any additional information or evidence in support of 
this claim.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim of service 
connection for a gastrointestinal disorder.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating his claim.

The record shows that the RO scheduled the veteran for a VA 
stomach disorders compensation examination in February 1999 
and obtained a medical opinion in March 2000 addressing the 
etiology of his stomach disorder, as directed by the Board's 
remand instructions.  Further, the record shows that the RO 
obtained his service medical records, all identified private 
and VA medical treatment records and provided him VA stomach 
disorders compensation examination in March 1996, all in 
connection with the development and adjudication of this 
claim.  Hence, it appears that all known and available 
records deemed relevant to this claim have been obtained and 
are associated with the veteran's claims file.  As the record 
currently stands, the veteran does not contend that 
additional evidence which is pertinent exists and needs to be 
obtained.

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
also was informed of his right to a hearing and was presented 
several options for presenting personal testimony. He 
indicated in his substantive appeal in September 1996 that he 
did not want a hearing before the Board.  The veteran 
testified at a personal hearing held before a Hearing Officer 
at the RO in February 1997.  A transcript of that hearing has 
been made part of the record on appeal and has been reviewed 
by the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Pertinent law and regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may also be granted for peptic ulcers 
(gastric or duodenal), if such is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive provisions described 
above are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  See 38 U.S.C.A. § 1113(b) (West Supp. 
2002); 38 C.F.R. § 3.303(d) (2002); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for a claimed disorder, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2002).  However, the Board may not base 
a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Factual background

The veteran's service medical records reflect that he was 
seen on several occasions for treatment of flu-like symptoms 
involving upset stomach, stomach cramps, diarrhea, vomiting, 
etc.  These symptoms were variously diagnosed as heat cramps, 
viral syndrome, and resolving enteritis.  No chronic 
gastrointestinal disease was diagnosed during in service, to 
include on the separation examination conducted in December 
1976 for his first period of active duty, the enlistment 
examination in April 1980 for his second period of active 
duty, physical examination conducted in December 1984, and 
the separation examination concluding the veteran's second 
tour of active service in December 1990.  

There is no mention of gastrointestinal problems for over 
four years after the veteran left military service.  A 
November 1991 VA examination was negative as to both 
complaints of or findings pertaining to such disorder.

In December 1995, the veteran was seen in a VA medical 
facility as an outpatient complaining of an upset stomach.  
Following the December 1995 outpatient visit for the upset 
stomach, the record shows that the veteran was seen again in 
August 1996 for similar complaints, at which time the 
assessment was questionable peptic ulcer disease.  In 
addition to these reports, a VA stomach examination conducted 
in March 1996 indicated that the veteran had gastritis and 
irritable bowel syndrome, the latter condition of which the 
examiner thought was related to his anxiety/neurosis.  He was 
given an assessment of gastritis when seen in February 1997.  
In March 1997, the veteran was diagnosed with iatrogenic 
gastritis secondary to medications.  

Analysis

Initially, the Board notes that the issue on appeal is based 
primarily on the veteran's contentions expressed at his 
February 1997 hearing, wherein his testimony was construed as 
claiming service connection for a stomach disorder under 
38 C.F.R. § 3.303.  Specifically, he testified that he was 
poisoned by water issued to him while on maneuvers and, as a 
result, developed a stomach disorder.  

The Board additionally observes that this issue was 
originally framed as entitlement to service connection for 
stomach disorders due to an acquired psychiatric disability, 
to include such gastrointestinal disorders being possibly 
secondary to medications prescribed by VA to treat the 
veteran's mental disorders.  However, as described in the 
Introduction service connection for an acquired psychiatric 
disability was denied by the Board's decision of December 
1998.  Thus, in the absence of a service-connected 
psychiatric disability, any theory of entitlement on a 
secondary basis under 38 C.F.R. § 3.310 is not available for 
consideration.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Direct service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

In analyzing the evidence of record, the Board finds that 
there is medical evidence in the form of a report of the 
February 1999 VA examination which supports a finding of a 
current disability, diagnosed as gastritis, satisfying 
Hickson element (1).

Regarding Hickson element (2), the Board finds that there is 
no competent evidence of incurrence of an injury or 
gastrointestinal disease in service, to include ulcers during 
the one year presumptive period after service.  As discussed 
in the factual background section above, although there were 
isolated complaints of stomach upset during service, no 
chronic gastrointestinal disability was identified.  There is 
also no evidence of a stomach injury during service.  The 
medical evidence which post-dates service shows no treatment 
or diagnosis for any disorder of the stomach until December 
1995, more than four years after service.  

Of particular interest, the veteran's August 1991 claim of 
entitlement to service connection listed several claimed 
disabilities which the veteran indicated were incurred in 
service; he did not mention a stomach or gastrointestinal 
problem.  A report of a VA compensation examination conducted 
in November 1991 in connection with his original claim was 
negative for any complaints regarding the stomach, and  
disclosed a normal clinical examination with respect to the 
veteran's digestive system.  

The Board is of course aware of the veteran's statement that 
he was "poisoned" by water during active service.  There is 
no objective evidence which supports the veteran's 
contention.

The Board must determine the credibility and probative value 
of the evidence. See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the Board finds that 
the probative value of the veteran's statements regarding 
ingesting poisoned water in service are outweighed by the 
pertinently negative service medical records and the fact 
that the veteran made no reference to such incident for years 
after service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
[veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder].  The 
Board further observes that the veteran's more recent 
statements, made in connection with his claim for monetary 
benefits from the government, may to some extent be shaded by 
self interest.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [although the Board must take into consideration a 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements]. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a conclusion that there was 
gastrointestinal disease or injury during the veteran's 
service.  Hickson element (2) has therefore not been met.  
The veteran's claim fails on that basis alone.

However, because there is arguably some doubt concerning the 
presence of a gastrointestinal disability during service, and 
for the sake of completeness, the Board will alternatively 
assume for the sake of argument that the in-service stomach 
complaints satisfy Hickson element (2) and will address 
Hickson element (3), medical nexus.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

With respect to Hickson element (3), no competent medical 
professional has clinically associated the veteran's current 
stomach disorder, diagnosed on the February 1999 VA 
examination as gastritis, with any incident or event of his 
military service. 

On the contrary, the veteran's claims file was reviewed by a 
VA examiner in March 2000, and based thereon, the VA examiner 
found no basis to link the veteran's gastritis to his 
military service:

The C-file was reviewed, including the 
service medical records.  In the service 
medical records there is no pattern of 
stomach complaints or indeed of any 
gastrointestinal complaints that would be 
expected if the patient had dyspepsia.  
The earliest recorded evidence of 
complaint of dyspepsia and abdominal pain 
appears to have been on 07-13-98.  The 
upper GI series, abdominal ultrasound and 
barium enema on 07-29-98 were negative.  
The statement that there was a pre-ulcer 
condition or probable pre-ulcer condition 
has no clinical significance.  There is 
no evidence [] that the gastrointestinal 
condition is related to service or that 
medications prescribed by VA contributed 
to it.  The most likely explanation is 
that these symptoms are functional, that 
[is] psychophysiological in nature.

No other physician or medical care provider has submitted a 
statement or report attributing the claimed stomach disorder 
to the veteran's military service.  The veteran was provided 
notice that medical "nexus" evidence was needed to support 
his claim for the benefits sought, but he has not provided 
this type of evidence or submitted any additional evidence or 
information which would indicate that this type of evidence 
is available.

The has himself contended that he has a gastrointestinal 
disorder which is related to his military service.  However, 
it is well established that the veteran, as a layperson 
without medical training, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.].

Service connection may also be established if there are 
continuous symptoms after service.  See 38 C.F.R. § 3.303(b) 
(2002); Savage v. Gober, 10 Vet. App. 488, 495 (1997) [a 
chronic disability in service can be shown by either evidence 
contemporaneous with service or evidence that is post-service 
evidence, as long as there is still medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology].  

In this case, there is no competent evidence which supports a 
finding that the veteran had symptoms of gastrointestinal 
disease until December 1995.  In particular, the November 
1991 VA examination was pertinently negative both as to 
complaints of and findings pertaining to a gastrointestinal 
disorder.  Although the veteran has indicated what he 
perceives as continuity of symptomatology for years after 
service, there is no objective medical evidence which 
supports such a statement.  That is, no clinical data has 
been received showing treatment during the interim between 
service and the initial diagnosis in 1995.  Such supporting 
medical evidence is required in the circumstances presented 
in this case.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent]. Such evidence is lacking in this case.

The Board finds that the medical treatment reports from the 
post-service period as well as the March 2000 VA medical 
opinion do not support the veteran's contention, stated at 
the time of the March 1998 VA examination, that he has 
suffered from problems with dyspepsia since the 1980s.  See 
Curry, supra; see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that a veteran's self-reported history is 
recorded in medical records does not transform it into a 
competent medical opinion as to the date of onset].  For 
these reasons, the Board finds that a preponderance of the 
evidence is against this claim with respect to Hickson 
element (3).

In summary, the Board finds that Hickson element (2), 
evidence of injury to or disease of the veteran's stomach 
during service, and Hickson element (3), medical evidence 
establishing a relationship between a current disability and 
an in-service incident, are not satisfied.

Presumptive service connection - peptic/duodenal ulcers

Pertinent to this claim, service connection for peptic or 
duodenal ulcers may be granted on a presumptive basis if such 
are manifested to a compensable degree within one year after 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307. 3.309 (2002).  However, the medical records in this 
case reflect no confirmed diagnosis of peptic or duodenal 
ulcers.  As detailed above, although there were suggestions 
of ulcer disease in some medical records, review of the 
veteran's claims folder by the VA examiner in March 2000 
yielded no support for the conclusion that the veteran has 
peptic ulcer disease; diagnostic test results reviewed by 
this examiner were negative.  There is no other evidence of 
record which supports a diagnosis of ulcers, either during 
service or at anytime thereafter.  Hickson elements (1) and 
(2) are accordingly not met.  For these reasons, the Board 
finds that a preponderance of the evidence is against this 
claim on the basis of presumptive service connection.

Conclusion

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against this claim.  
Because a preponderance of evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for a gastrointestinal disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

